DETAILED ACTION
This office action is in response to a Request for Continued Examination filed November 30, 2020 for application 15/985,850.
Claims 1 and 10-12 have been amended.  Claims 13-20 are new.  No claims have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/302020 has been entered.

Allowable Subject Matter
Claims 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.    Examiner is unable to find prior art for “dynamically evaluating the hit score of the caching category of the data unit, based on (a) a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Bhattacharjee (Bhattacharjee et al., US 2011/0173395 A1), and further in view of Bhatt2 (Bhattacharjee et al., US 2017/0004110 A1) and Chun (CHUN et al., US 20170123988 A1 ).
  
Regarding claim 1, A method for managing a cache memory of a storage system, (Bhattacharjee [0009] ‘A system and method for managing a cache includes monitoring a temperature of regions on a secondary storage.’)
the method comprises: receiving, by a controller of the storage system, an access request related to a data unit; (Bhattacharjee [0034] ‘In compound block 12, when a page request is issued, perform the following.’, where a page is an example of a data unit. ) 
wherein the receiving occurs while (a) the cache memory stores a group of oldest cached data units, (Bhattacharjee [0018] ‘A region is a set of Nregion consecutive pages on a based on aging, more weight is given to recent activity.’  Thus a higher temperature indicates more frequent accesses AND more recent access since older temperature counters have been decremented a plurality of time.  Bhattacharjee [0034] discloses regions can be ranked by temperature, thus there is a coldest (oldest) region. )
  and (b) the data unit is stored in a memory module of the storage system that differs from the cache memory; (Bhattacharjee FIT.4 and para [0060] discloses using a SSD as an intermediary cache to a HDD 308.) 
evaluating a hit score of the group of oldest cached data units; (Bhattacharjee [0033] ‘For each logical region, keep a temperature counter.’   Where a temperature for a region is an example of a hit score for a group.   All regions are evaluated, thus the region of coldest (oldest) pages (data units) is evaluated with respect to a temperature (e.g. hit score).)
determining, by the controller, a caching category of the data unit; (The instant application does not contain an explicit definition of “a caching category”.   Consistent with paragraph [0008] of the instant application, a ‘caching category of the data unit may be based on a logical address included in the access request’.  Thus, the caching category of a data unit region consecutive pages on a hard disk drive’. Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly. A page is admitted if it comes from a warm region. A page from a cold region may be admitted, but only if it does not displace a page from a warm region.’   Thus, the current page of a request is converted from its logical address to its physical address and this physical address corresponds to a region, which in turn establishes the  temperature of the requested page.  Thus Bhattacharjee determines the region and its temperature (an example of a caching category) of a page (data unit).) 
wherein a hit score of the caching category of the data unit is based, at least in part, on a number of ... data units that belong to the caching category of the data unit; (Bhattacharjee [0018] “A region is a set of Nregion consecutive pages on a hard disk drive, aligned at a Nregion page’s boundary.”    Bhattacharjee discloses that temperature (an example of a hit score) is a measure of both usage and age, where usage is based, at least in part, on a number of cached data units that belong to the caching category (region and its associated temperature) of the page.   Bhattacharjee [0010] ‘A temperature of the regions is monitored on a secondary storage based on a cumulative cost to access pages from each region of the secondary storage.’  Bhattacharjee discloses that this is also a function of the age of the region in [0038] ‘periodically discounting the temperature of all regions, based on aging, more weight is given to recent activity.’  Thus a higher temperature indicates more frequent accesses AND more recent access since older temperature counters have been decremented a plurality of time.  See also Bhattacharjee FIG. 1, element “When a page is requested-24” that shows “compute cache miss cost and add to temperature counter 16”.  Thus every time a page (a data region).
determining whether to admit the data unit into the cache memory including: preventing from admitting the data unit into the cache memory when the hit score of the caching category of the data unit is lower than the hit score of the group of oldest cached data units; (Bhattacharjee FIG. 1A, element “When a page is read from disk – 24” and paragraph [0024] ‘In the present approach, we gather region-level statistics on the fly.  A page is admitted if it comes from a warm region.  A page from a cold region may be admitted, but only if it does not display a page from a warm region.’     See also FIG. 1A ‘if the found block is warmer than the buffer block drop all pages in buffer block 32’ and ‘Otherwise, overwrite SSD block with pages in the buffer block 34’.   Thus, an arriving page temperature is based on the logical address associated with the Nregion consecutive pages containing its page and the decision on whether to admit the page into the cache memory is made based on its temperature compared to the coldest region..    Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly. A page is admitted if it comes from a warm region. A page from a cold region may be admitted, but only if it does not displace a page from a warm region.’,    Bhattacharjee teaches the single temperature is computed for the region (group of cached data units) in paragraph [0022] ‘Region-based data has advantages over page-level statistics. First, keeping statistics for every page in the database would take much more space.’)  
and caching the data unit in the cache memory when the hit score of the caching category of the data unit is higher than the hit score of the group of oldest cached data units; (Bhattacharjee selects the region with the warmest temperature to maintain within the cache.  See Bhattacharjee [0035] ‘In block 30, if the buffer block is full, then find the first available coldest read block on the SSD in block 31. In block 32, if the found block is warmer than the buffer block, drop all pages from the buffer block without writing to SSD. Otherwise, overwrite the SSD block with the pages in the buffer block in block 34.’).
However, Bhattacharjee does not explicitly teach wherein a hit score of the caching category of the data unit is based, at least in part, on a number of cached data units that belong to the caching category of the data unit;  wherein the hit score of the caching category of the data unit is indicative of a probability of a cache hit per data unit of the caching category.
Bhatt2, of a similar field of endeavor, further teaches wherein the hit score of the caching category of the data unit is indicative of a probability of a cache hit per data unit of the caching category. (Bhatt2 [0027] teaches tracing data access frequency for one or more records, where records are collected into boxes and the temperature is maintained for the box.  The records of Bhatt2 are examples of the pages of Bhattacharjee and the boxes of Bhatt2 are examples of the regions of Bhattacharjee.  See Bhatt2 [0027] that discloses a hot box represents an active box whose records are accessed frequently and/or recently.   Temperature may be measured base on the activity, e.g., a number of accesses.  Temperature may be measured by using a temperature counter assigned to each region.    Thus, the temperature of Bhatt2 of the record (i.e. page or data unit) is indicative of the previous frequency of the accesses to the record/page/data unit.   As is well known in the art, data that is accessed 
Bhattacharjee and Bhatt2 are in a similar field of endeavor as both relate to caching pages or records based on a plurality of pages or records.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention was effectively filed to incorporate the probability of a cache hit based on the temperature (hit score) as disclosed by Bhatt2 into the solution of Bhattacharjee.   One would be motivated to do so in order to (Bhatt2 [0015]) support RDMA protocol for databases.   As is well known in the art, Remote Direct Memory Access (RDMA) efficiently places memory into the target address without intermediate copies of the data that is very inefficient.  The reasons for obviousness regarding claims 2-10 and 13-16 with respect to incorporating Bhatt2 into Bhattacharjee are the same as those presented for claim 1. 
However, the combination of Bhattacharjee and Bhatt2 does not explicitly teach wherein a hit score of the caching category of the data unit is based, at least in part, on a number of cached data units that belong to the caching category of the data unit;  
Chun, of a similar field of endeavor, further teaches wherein a hit score of the caching category of the data unit is based, at least in part, on a number of cached data units that belong to the caching category of the data unit;(Chun [0049] ‘The rCache controller 220 also adaptively adjusts the amount of information/number of pages prefetched and stored in the rCache 222 based at least in part on a hit rate or hit percentage for the prefetched information/pages stored in the rCache 222..  Thus, Bhattacharjee in view of Bhatt2 and Chun bases the temperature of the data units in the caching category based on the hit rate or hit percentage of the data units, which is 
Bhattacharjee, Bhatt2, and Chun are all in a similar field of endeavor as all relate to managing cached data.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the adjustments to caching as describe by the Chun based on the hit rate or hit percentage into the solution of Bhattacharjee and Bhatt2.   One would be motivated to do so because (Chun [0054]-[0055]) it is known that  increasing the size of the prefetch based on the hit rate, which favors additional caching of data (i.e. increasing the temperature score of the data unit)  allows the system to balance the points of diminishing returns when trying to balance increasing the size of the prefetch benefits versus increased resource and energy costs to achieve those benefits.

Regarding claim 2, the combination of Bhattacharjee, Bhatt2, and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches comprising dynamically evaluating hit scores of various caching categories, the various caching categories comprise the caching category of the data unit. (Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly. ’, where a region and its associated temperature is an example of a caching category.)

Regarding claim 3,  the combination of Bhattacharjee Bhatt2, and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches comprising dynamically associating data units to caching categories. (Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly.’, where a region and its associated temperature is an example of a caching category and data units are associated to the region whose temperature changes dynamically..)  

Regarding claim 4, the combination of Bhattacharjee, Bhatt2 and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches wherein the determining of the caching category of the data unit is based on access request parameters that are included in the access request. (Bhattacharjee [0033] ‘n block 10, divide table space of a memory system into logical regions. For each logical region, keep a temperature counter.’   Bhattacharjee [0041] ‘Each page request issued by the buffer pool layer contributes to the computation of regional temperatures.  First, the access patterns of the page requests are determined using a window technique. As the pages are requested, the consecutive page IDs are accumulated within a logical window. ‘where the page request is specified with a “requested page Pi” parameter.)

Regarding claim 5, the combination of Bhattacharjee, Bhatt2 and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches wherein the determining of the caching category of the data unit is based on a logical address included in the access request. (See Bhattacharjee [0033] and [0041] which describes that each request contains a “requested page Pi” parameter.   See Bhattacharjee [0045] ‘HsBP Hash table used to find the physical address of pages stored in SBP’.  See also Bhattacharjee [0047] ‘’When a page Pi, is requested, the SSD buffer pool agent checks if the page is stored in SBP by probing a hash table, HsBP. This table keeps {page ID, page offset} pairs where page offset is the physical location of the pages stored on SSD, which is identified with page ID.’)

Regarding claim 6, the combination of Bhattacharjee, Bhatt2 and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches wherein the determining of the caching category of the data unit is based on at least one parameter out of (a) a time of reception of the access request, (b) a pattern formed by a group of access requests that comprise the access request, (c) a length of the data unit, and (d) a type of the access request , wherein the type of the access request is selected from a read request and a write request. (Bhattacharjee discloses determining the caching category based on the type of the access request  in [0045] ‘While collecting these regional statistics, the write operations are not considered. ’   Bhattacharjee [0035] ‘In compound block 24, when a page is read from disk, perform the following. In block 26, check the temperature of the region from where the page is read, and...’ Thus, the type of access considered may be either a read request or a write request, and the read requests contribute to the temperature calculation, which establishes its caching 

Regarding claim 7, the combination of Bhattacharjee, Bhatt2 and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches wherein the determining of the caching category of the data unit is based on a time of reception of the access request. (Bhattacharjee [0034] ‘In compound block 12, when a page request is issued, perform the following. In block 14, label the request as either “Random” or “Sequential using a window-based approach (if a region is accessed more than a given number of times within a time window, the access is assumed to be “Sequential, otherwise it is labeled “Random'.   Bhattacharjee [0041] discloses that the cost of accessing a page depends on if the access is sequential or random.  Bhattacharjee [0010]  discloses that the temperature is based on the cost to aces pages ‘A temperature of the regions is monitored on a secondary storage based on a cumulative cost to access pages from each region of the secondary storage.’  Thus, determining the caching category (temperature of the region) to which the page belongs (of the data unit) is based on the number of access within a time window (based on a time of reception of the access request.)

Regarding claim 8, the combination of Bhattacharjee, Bhatt2, and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches wherein the access request belongs to a group of access requests, and wherein the determining of the caching category of the data unit is based on a pattern formed by the group of access requests. (Pages are page access patterns over time. By refusing to admit pages from cold regions at the expense of pages from warm regions, more of the cache is available for warm-region pages, leading to improved cache performance. ‘   See also Bhattacharjee [0021] , [0022], and [0024].)  

Regarding claim 9, the combination of Bhattacharjee, Bhatt2, and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches wherein the determining of the caching category of the data unit is based on a type of the access request, wherein the type of the access request is selected from a read request and a write request. (Bhattacharjee discloses determining the caching category based on the type of the access request  in [0045] ‘While collecting these regional statistics, the write operations are not considered. ’   Bhattacharjee [0035] ‘In compound block 24, when a page is read from disk, perform the following. In block 26, check the temperature of the region from where the page is read, and..’   Thus, the type of access considered may be either a read request or a write request, and the read requests contribute to the temperature calculation, which establishes its caching category.)

Regarding claim 10, the combination of Bhattacharjee, Bhatt2, and Chun teaches all of the limitations of claim 1 above.  Bhattacharjee further teaches comprising determining to evaluate a hit score of a certain caching category that is not associated with data units that are stored in the cache memory; (Bhattacharjee [0033] - [0034] ‘For each logical region, keep a temperature counter.’   Bhattacharjee [0034] ‘when a page request is issued..  compute he miss region consecutive pages on a hard disk drive’.      Thus, Bhattacharjee computes the temperature (an example of  a hit score) for blocks in the region regardless of whether the page is cached.   Instead, any page associated with the region receives the same temperature (hit score) of other pages in the region, regardless of whether the data is stored in the cache memory. )
caching a sample of data units that belong to the certain caching category in the cache memory even when the cache memory is full; (Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly. ’  Bhattacharjee [0042] ‘Over time, one can see which regions of the disk incurs the highest cost’  See also FIG. 1A ‘if the found block is warmer than the buffer block drop all pages in buffer block 32’ and ‘Otherwise, overwrite SSD block with pages in the buffer block 34’.  Bhattacharjee discloses that the temperature for all regions are periodically discounting the temperature of the region.  See Also Bhattacharjee FIG 1A and para [0035].   Thus Bhattacharjee may initially evaluate a region as cold, and then based on additional access to the region, the region is deemed hot, and an existing cached region may become lower in temperature over time due to the automatic age discounting to the point that the arriving page is in a region deemed warmer than the exist pages in a block in the cache and the incoming page will be admitted to the cache after the existing pages in the cache are dropped (i.e.  evicted).))
and measuring the hit score of the certain caching category. (All regions (warm and cold) are measured, warm regions simply have higher rate of access history.  Bhattacharjee [0021] ‘Warm regions correspond to tables (or contiguous parts of tables) that are accessed 

Regarding claim 11,  Bhattacharjee teaches A computer program product   (Bhattacharjee [0026] ‘As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product.’   Bhattacharjee [0026] ‘the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software micro-code, etc.).’ where an entirely hardware embodiment and firmware are examples of a non-transitory program product. ) that is non transitory and stores instructions (Bhattacharjee [0027] that discloses the instruction may be stored on computer readable medium(s) such as a hard disk, which is well known to be non-transitory) for: receiving, by a controller of the storage system(Bhattacharjee [0026] ‘Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module' or “system.”’  Bhattacharjee [0022] ‘ Based on this information, one can define suitable admission control and eviction policies for the SSD cache.’), 
the remainder of claim 11 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 15, the combination of Bhattacharjee, Bhatt2 and Chun teaches all of the limitations of claim 1 above.  Bhatt2 further discloses comprising dynamically evaluating the hit score of the caching category of the data unit. (Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly. ’, where a region and its associated temperature is an example of a caching category.)

Regarding claim 16, the combination of Bhattacharjee and Bhatt2, and Chun teaches all of the limitations of claim 1 above.  Bhatt2 further discloses comprising dynamically evaluating hit scores of various caching categories, wherein the dynamically evaluating comprises assigning more weight to hits related to smaller caching categories of the various caching categories then to hits related to larger categories of the various caching categories, wherein the various caching categories comprise the caching category of the data unit. (Bhattacharjee [0018] discloses that a page may be a plurality of sizes from 4KB to 32 KB.   Since a 32 KB read request from the host would result in 8 reads for a 4KB page, page hit count (temperature) would incremented 8 times per Bhattacharjee [0034] that shows the temperature counter is incremented for each read.   Thus 4KB pages would be given greater weight than 32K reads, thus assigning more weight to smaller caching categories,   where a caching category is smaller when the page size is smaller.)

Regarding claim 19, the combination of Bhattacharjee, Bhatt2, and Chun teaches all of the limitations of claim 11 above.  Bhatt2 further discloses  that stores instructions for dynamically evaluating the hit score of the caching category of the data unit. (Bhattacharjee [0024] ‘In the present approach, we gather region-level statistics on the fly. ’, where a region and its associated temperature is an example of a caching category.)

Regarding claim 20, the combination of Bhattacharjee, Bhatt2, and Chun teaches all of the limitations of claim 11 above.  Bhatt2 further discloses that stores instructions for dynamically evaluating hit scores of various caching categories, wherein the dynamically evaluating comprises assigning more weight to hits related to smaller caching categories of the various caching categories then to hits related to larger categories of the various caching categories, wherein the various caching categories comprise the caching category of the data unit. (Bhattacharjee [0018] discloses that a page may be a plurality of sizes from 4KB to 32 KB.   Since a 32 KB read request from the host would result in 8 reads for a 4KB page, page hit count (temperature) would incremented 8 times per Bhattacharjee [0034] that shows the temperature counter is incremented for each read.   Thus 4KB pages would be given greater weight than 32K reads, thus assigning more weight to smaller caching categories,   where a caching category is smaller when the page size is smaller.)


Regarding claim 12, Bhattacharjee teaches A storage system that comprises a cache memory and a controller; (see at least Bhattacharjee [claim 23] ‘a memory management program configured in software on a memory storage medium, ’Bhattacharjee [0026] ‘Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a “circuit,” “module' or “system.”’  Bhattacharjee [0022] ‘ Based on this information, one can define suitable admission control and eviction policies for the SSD cache.’) 
wherein the controller is configured to (Bhattacharjee [claim 23] )
 (i) receive an access request related to a data unit ;(Bhattacharjee [0034] ) 
wherein the receiving occurs while (a) the cache memory stores a group  (Bhattacharjee [0018] ‘A region is a set of Nregion consecutive pages’) of oldest cached data units, (Bhattacharjee [0010], [0023], and [0034] )
and (b) the data unit is stored in a memory module of the storage system that differs from the cache memory; (Bhattacharjee FIG. 4 and para [0060].)
(ii) determining a caching category of the data unit; (Bhattacharjee [0008], [0018], and [0024].)
wherein a hit score of the caching category of the data unit is based, at least in part, on a number of cached data units that belong to the caching category of the data unit; (Bhattacharjee [0018], [0010], Fig. 1, elements 24, 16.)
(iii) prevent from admitting the data unit into the cache memory when a hit score of the caching category of the data unit is lower than a hit score of the group of oldest cached data units; (Bhattacharjee FIG. 1A, element “When a page is read from disk – 24 ’ and “if the found block is warmer than the buffer block drop all pages in buffer block 32’.   See also Bhattacharjee [0024] and [0022].)
and (iv) facilitating a caching of the data unit in the cache memory when the hit score of the caching category of the data unit is higher than the hit score of the group of oldest cached data units; (Bhattacharjee FIG. 1A, element “When a page is read from disk – 24 ’ and ‘Otherwise, overwrite SSD block with pages in the buffer block 34’.   See also Bhattacharjee [0024] and [0022].)
(v) evaluating the hit score of the group of oldest cached data units. (Bhattacharjee [0033] and [0038] )
However, Bhattacharjee does not explicitly disclose wherein the hit score of the caching category of the data unit is indicative of a probability of a cache hit per data unit of the caching category
Bhatt2, of s similar field of endeavor, further discloses wherein the hit score of the caching category of the data unit is indicative of a probability of a cache hit per data unit of the caching category (Bhatt2 [0027] teaches tracing data access frequency for one or more records, where records are collected into boxes and the temperature is maintained for the box.  
Bhattacharjee and Bhatt2 are in a similar field of endeavor as both relate to caching pages or records based on a plurality of pages or records.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention was effectively filed to incorporate the probability of a cache hit based on the temperature (hit score) as disclosed by Bhatt2 into the solution of Bhattacharjee.   One would be motivated to do so in order to (Bhatt2 [0015]) support RDMA protocol for databases.   As is well known in the art, Remote Direct Memory Access (RDMA) efficiently places memory into the target address without intermediate copies of the data that is very inefficient. 





Response to arguments
Examiner thanks applicant for the claim updates and remarks in their response of November 30, 2020.   They have been fully considered but the arguments are not persuasive in light of the rejections provided above and remarks detailed below.  .

Applicant’s argues on page 7 ‘Bhattacharjee teaches admission that is based on temperature, but does not teach that the determination to admit involves “a group of oldest cached data units” that is stored in the cache and their related hit score.’
Examiner respectfully disagrees.   Bhattacharjee  evaluates a hit score (temperature) for all data unit regions (an example of group), which includes the oldest cached data units, in paragraph [0033] ‘For each logical region, keep a temperature counter.’    The region of Bhattacharjee is a collection of pages, and the temperature of any single page is the same as all other pages in the region.   Bhattacharjee [0022] ‘gathering region-based data on-line could be helpful to determine which regions are warm and which are cold. Based on this information, one can define suitable admission control and eviction policies for the SSD cache. Region-based data has advantages over page-level statistics. First, keeping statistics for every page in the database would take much more space. Second, page-level statistics would be sparser, and if used alone would not capture the information that accesses to neighboring pages increase the chance of reuse for a given page.
Examiner notes that “oldest” is not explicitly defined within the specification.   The instant application describes oldest in paragraph [0050] as “The term oldest data units, as reflected by the aging parameter, may refer to cached data units that their last access was least recent, e.g., lowest TTL or the TTL is below a certain threshold. Otherwise, each volume and/or each caching category may have another aging (or decline) function for its cached data.”   Thus, the oldest data units may be measured in a number of ways, including another aging function.
Bhattacharjee teaches an aging function in paragraph [0038].   Bhattacharjee  [0033] ‘For each logical region, keep a temperature counter.’    Bhattacharjee [0038] ‘compute the discounting the temperature of all regions, e.g., based on aging, more weight is given to recent activity. In block 68, rank the regions according to their temperatures and assign temperature labels to each region (e.g., very hot, hot, cold, very cold) according to their ranking.’   Discounting the temperature (lowing the hit score) as a function of time is an example of an “aging (or decline) function” for the hit score.

Applicant further argues  on page 7 ‘Bhattacharjee’s paragraph [0024] is about admitting a cold page, based on space availability: “A page from a cold region may be admitted, but only if it does not displace a page from a warm region”.’
Examiner respectfully disagrees.   Bhattacharjee’s paragraph [0024] is about admitting a region based on its temperature (cold) “but only if it does not display a page from a warm region.”   Warmth is a measure of temperature, which is a measure of the age of the region.    Bhattacharjee [0038] ‘compute the average temperature of the block in block 64 and relabel the block according to its average block temperature in block 66. By periodically discounting the temperature of all regions, e.g., based on aging, more weight is given to recent activity. In block 68, rank the regions according to their temperatures and assign temperature labels to each region (e.g., very hot, hot, cold, very cold) according to their ranking.’    

Applicant further argues on page 8 ‘It is noted that cold data, is defined by Bhattacharjee as: infrequently accessed, or to tables that are so big that the per-region access 
Examiner respectfully disagrees.   Access frequency is just one method of measuring its temperature (an example of hit score).   Bhattacharjee teaches considering the coldest (an example of oldest) in  See FIG. 1A, elements 31 “Find first available coldest read block on SSD”, 32, and 34.    Coldest is an example of oldest.   See also Bhattacharjee [0038] “compute the average temperature of the block in block 64 and relabel the block according to its average block temperature in block 66. By periodically discounting the temperature of all regions, e.g., based on aging, more weight is given to recent activity. In block 68, rank the regions according to their temperatures and assign temperature labels to each region (e.g., very hot, hot, cold, very cold) according to their ranking.’   

Applicant further argues on page 8 ‘It is noted that Bhattacharjee is silent with respect to the term “hit” that is known in the art with regard to finding requested data in the cache rather to needing to read the data from a secondary storage device that is not the cache.  Bhattacharjee discloses monitoring a temperature, which is defined as the cumulative cost to access pages from each region of the secondary storage.’
Examiner respectfully disagrees.   Examiner notes MPEP 2111 ‘During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.’
from a warm region”.’

Applicant further argues “Even if the Bhattacharjee’s temperature monitoring could have been compared to the hit score of claim 1, Bhattacharjee does not teach doing so for a group of oldest cached data units.
Examiner respectfully disagrees.  Bhattacharjee evaluates the temperature (an example of a hit score) for all regions, thus evaluates it for the oldest cached data units in the cache.  See Bhattacharjee [0033] ‘For each logical region, keep a temperature counter.’   Where a region is an example of a group, and the temperature is an example of a hit score.    Examiner notes that newly added reference Chun 20050257005-A1 have been added and discloses the use of hit rate as a measure of the desirability of cache data, where the more desirable it is to cache date the higher the hit score (temperature) would be for the data.   This same concept is also expressed by Jeddeloh (2005/0257005 A1) mention in the conclusion below.



Applicant’s arguments with respect to dependent claims 2-10 and 13-20 all refer to perceived errors in the base claims that have been addressed in the claim rejections and remarks of the base claims above.



Conclusion
                                                                                                                                                                                            
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is:
Suzuki (Suzuki et al.) US 2014/0189203 A1  discloses in [0010] ‘data and a data address range, which are accessed frequently, are apt to remain on the cache, and have a higher probability of becoming a cache hit. ‘.

Jeddeloh (Jeddeloh US 2005/0257005 A1) [0039] discloses that it is desirable to cache fewer pages when the hit rate goes below a threshold value and to cache more pages when the hit rate goes above a threshold value.20


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        

/William E. Baughman/Primary Examiner, Art Unit 2138